                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



 DANIEL CISNEROS and ALBERT ESTRADA,
 on behalf of themselves and others similarly situated,

       Plaintiffs,

 v.                                                       Civ. No. 19‐500 GBW/GJF

 EP WRAP‐IT INSULATION, LLC;
 CYNTHIA LUCERO; and
 ABRAM LUCERO,

       Defendants.



                     ORDER DENYING MOTION TO DISMISS AS MOOT

       THIS MATTER comes before the Court on Defendant EP Wrap‐It, LLC’s Motion to

Dismiss Pursuant to Federal Rule of Procedure 12(B) (doc. 8). This motion was filed on

July 1, 2019 and was brought pursuant to Federal Rules of Civil Procedure 12(b)(4) and

12(b)(5). Subsequently, on July 15, 2019, pursuant to Federal Rule of Civil Procedure

15(a)(1)(A), Plaintiffs filed their First Amended Complaint. See doc. 10. As “an amended

complaint supercedes an original complaint and renders the original complaint without

legal effect[,]” the motion to dismiss the original complaint is moot. Mink v. Suthers, 482

F.3d 1244, 1254 (10th Cir. 2007) (citations and quotations omitted); see, e.g., Fox v. New

Mexico Aging, 2014 WL 12786888 (D.N.M. Oct. 17, 2014) (unpublished). Therefore, the
Court hereby DENIES the Motion (doc. 8) AS MOOT.1




                                                            _____________________________________
                                                            GREGORY B. WORMUTH
                                                            UNITED STATES MAGISTRATE JUDGE
                                                            Presiding by Consent




1
    The Court will address the Defendants’ remaining Motion to Dismiss (doc. 13) in a separate order.

                                                        2
